Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of donating surplus amounts of money for a fundraising campaign, to other fundraising campaigns, and recommending that donors donate to the other fundraising campaigns.  This represents a certain method of organizing human activities in the form of fundraising and management of funds raised during a fundraising campaign.  

For claim 1 the abstract idea is defined by the elements of:
launching a first fundraising campaign comprising a first plurality of characteristics; 
determining a surplus amount of monetary donation towards the first fundraising campaign based on a monetary goal associated with the fundraising campaign; 
identifying a plurality of a different set of fundraising campaigns, each fundraising campaign of the plurality of the different set of fundraising campaigns comprising a second plurality of characteristics, wherein at least one characteristic of the first and the second plurality of characteristics is similar; 
upon identifying, determining a portion of the surplus amount to be distributed to the identified plurality of the different set of fundraising campaigns, the portion based on a pro-rata distribution mechanism; 
generating a recommendation for a donor to the first fundraising campaign, to donate to one or more of the identified plurality of the different set of fundraising campaigns based on the determination of the portion of the surplus amount; and 
display the recommendation and a donation request notification for the donor

The act of fundraising (crowdfunding) is considered to be a fundamental economic practice that represents a certain method of organizing human activities.  The act of determining if a fundraising goal has been met and deciding to donate extra funds to other fundraising campaigns is claiming the act of fundraising and making donations to other fundraising campaigns.  This represents human activity and is reciting the disbursement of funds (fundraising is an economic practice itself).   The act of recommending a donor make a donation to one of the other fundraising campaigns is a solicitation for a donation.  This is something that is also part of fundraising and serves to further define the abstract idea of the claim.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer implemented algorithm and a user device, that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a computing device (using a computer implemented algorithm) and a user device to perform the claimed steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computing device and a user device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.
For claims 2-5 the applicant is further defining the type of characteristics can be a donation cause or a profile for a beneficiary.  The applicant claims a cause such as en emergency or a charity for the fundraising cause.  The applicant recites that the profile can include data such as gender, age, or employment status where the beneficiary is an individual (a person).  These claims are reciting more about the abstract idea and do not claim any further additional elements for consideration at the 2nd prong or step 2B.  What is claimed is part of the abstract idea.
For claims 6-8, the claimed identification by comparing a donation cause, location of the beneficiary and using the profile is a further recitation to the abstract idea of the claims.  Comparing data as claimed is part of the method of organizing human activities as well as being something that can be done mentally by a person.  No additional elements have been claimed for consideration at the 2nd prong or step 2B.  
For claims 9, 10, defining the surplus amount as a threshold amount predetermined by a campaign organizer, and distributing the surplus amount to the fundraising campaign(s) based on a predetermined percentage based distribution, is a further embellishment of the same abstract idea that was found for claim 1.  The surplus amount and donating to other campaigns is what in part serves to define the abstract idea that was addressed for claim 1.  Further defining how this part of the process works is just further defining more about the abstract idea.  No additional elements have been claimed for consideration at the 2nd prong or step 2B.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blass (20190147505) in view of NPL article “What can politicians do with unused campaign funds?” and in view of “Bernie begins raising cash for down-ballot progressives”.
For claim 1, 2, 3, 9, Blass teaches a system and method of fundraising that allows individuals to create a fundraising campaign that is listed online and that donors are allowed to donate to, see paragraphs 097, 153 where the creation of the fundraising campaign is disclosed. This satisfies the claimed launching of a first fundraising campaign (actually conducting fundraising).   In paragraph 172 Blass teaches that information of the “amount sought” for the fundraising campaign is received from an initiator of the campaign.  This is a teaching to having a goal for the amount of funding that is to be raised.  Also see paragraph 238 where the amount of funds to be raised is disclosed in terms of a monetary goal. The claimed characteristics for the campaign are disclosed in paragraphs 103 and 153 and is satisfied by the “criteria” and/or “parameters” that describe the fundraising campaigns.  Blass teaches that campaigns can be searched for by using characteristics such as category, initiator, location, region, religion, race, and or any other specific keywords that would describe the fundraising campaign, see paragraph 153.  This satisfies the claimed identifying a plurality of fundraising campaigns based on characteristics as claimed.  This is satisfied by the ability to search for fundraising campaigns based on a characteristic such as category or region or other criteria, and being provided with results of campaigns that meet the entered criteria.  Upon identifying a fundraising campaign that an individual wants to donate to, funds are distributed to the campaigns, see paragraphs 100, 154, 155 as examples.  This satisfies the distribution of an amount to the plurality of campaigns.  When an individual decides to donate to more than one campaign in Blass, this results in more than one campaign being distributed funds.  This satisfies the claimed distribution of an amount to the plurality of campaigns.  Blass teaches in paragraph 188 that a user of the system (such as a donor) can email a link to the fundraising campaign (any campaign or the one they donated to) to another person or persons.  This satisfies the claimed recommendation that is sent to another user to display the recommendation.
Not disclosed by Blass is that it is the claimed determining that there is a surplus amount of monetary donations, and distributing a portion of the surplus amount to the plurality of identified campaigns based on a pro rata distribution (in equal portions or in proportion).  This is addressed via the NPL article cited below.
Also not disclosed is that a recommendation for a donor of the first campaign to donate to one or more of the identified campaigns is based on the surplus amount.  The examiner again notes that Blass does teach in paragraph 188 that a user of the system (such as a donor) can email a link to the fundraising campaign to another person or persons, and paragraph 189 teaches the same user as making a donation to the campaign.  This is a recommendation to another that they donate to a given campaign such as the campaign the donor has donated to.  Blass does not teach that the recommendation is based on the surplus amount, such as the fact that the monetary goal for the campaign has been exceeded.  This is addressed via the NPL article cited below.
NPL article “What can politicians do with unused campaign funds?” teaches that fundraising campaigns (the fundraising by the politician) can donate surplus funds to other campaigns, such as other charities or other politicians campaign committees.  This is disclosed on page 1.  On page 2 it is disclosed that as of 2016, laws existed that regulated how surplus fundraising money can be used by a fundraiser (the politician).  Discloses is that any amounts received as contributions (donations) that are in excess of any amount necessary to defray expenses….may be contributed to any organization described in 170(c) of IRS Code of 1954…or may be used for…transfers without limitation to any national State, or local committee of any political party.  Page 3 discusses using excess funds to make donations to charity and pages 3-4 discusses donations made to other candidates fundraising political campaigns.  This reference teaches the concept of taking a surplus amount of funds raised during a fundraising campaign, and distributing surplus amounts to other fundraising campaign(s), such as a politician donating to another politicians fundraising campaign (both are political activities and share common characteristics).    
NPL article “Bernie begins raising cash for down-ballot progressives” teaches that politicians are known to raise money for other politicians fundraising campaigns.  Disclosed is that politicians raise money for other politicians fundraising campaigns in an effort to elect link minded politicians to office.  This is relevant to the claimed recommendation for the don
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Blass with the ability to allow fundraising campaigns to donate surplus funds to other fundraising campaigns, as is well known in the art of fundraising and that is taught by the NPL article.  Those of ordinary skill in the art would find it obvious to allow a fundraising campaign, such as a politician raising funds for a reelection campaign, to donate surplus funds that are in excess of their fundraising goal to other fundraising campaigns to help other link minded politicians get elected.  This would yield the predictable result of allowing the fundraising campaigns to themselves donate to another fundraising campaigns, which is something that those of ordinary skill in the art are very much aware of and is something that is known in the fundraising art.
With respect to the claimed pro-rata distribution, this reads on having equal donations go to more than one fundraising campaign.  As the NPL article addresses, donations to other politicians fundraising campaigns was limited to $2,000 each year.  While a pro-rata distribution is not taught by the NPL article expressly, in view of the fact that one can only donate $2,000 to a candidate each year, it would have been obvious to have the fundraising campaign (that can be a political fundraising campaign) distribute funds in a pro-rata manner by giving more than one candidate each $2000.  Having an equal distribution of funds to each of the plurality of campaigns (can be just two) would have been obvious to one of ordinary skill in the art.  Having equal distributions of whatever one is distributing is obvious to those of ordinary skill in many arts and not just the field of fundraising.  
With respect to the claimed recommendation being made in response to determining the surplus amount, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recommendation be sent when the fundraising goal is exceeded for the given campaign, so that donations can be directed to other candidates as is also known in the art.  Those of ordinary skill in the art understand that political candidate fundraise for other candidates and can give surplus funds to other candidates.  When a fundraising campaign for a given candidate exceeds their goal by a large surplus of money, it would have been obvious to one of ordinary skill in the art to then recommend that donors to the campaign, also contribute to one of the other fundraising campaigns in the form of other politicians.  This would yield the predictable result of helping other politicians raise money for their political campaigns.
For claims 4, 5, the applicant is reciting more about one of the optional elements recited in claim 2 and that is not required to reject the claim.  Claim 2 leaves it open to a number of options for the characteristics and further defining the various options is not further defining that the characteristic is just one of those options.  For this reason what has been addressed for clam 2 satisfies what is claimed (a donation cause, or a location of a corresponding fundraising campaign).
For claims 6-8, Blass teaches that fundraising campaigns can be searched by cause and/or location and/or by using other criteria, see paragraph 153.  This satisfies what is claimed.  
For claim 10, not taught is the percentage based pro-rata distribution; however, this still appears to allow for an equal distribution of the same percentages such as by donating 100% of the allowable amount to a fundraising campaign.  The claim does not recite what the percentage is of, so based on the broadest reasonable interpretation of the claim, the rejection for claim 1 satisfies what is claimed..  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL article “What do politicians do with leftover campaign money?” teaches how surplus funds from a fundraising campaign can be donated to charity or donated to other candidates and their fundraising campaigns.  
Yoder (20060286518) teaches fundraising and discloses in paragraph 194 that excess funds of a fundraising campaign can be donated to another charity.
Tietzen (20160104187) also teaches that excess funds can be allocated to a charity related to a first charity.
 David (20210082005), Pfohl (20120054), Perge (20030229507), Liu (20190108499), Vanderkolk (20170353579), Brooks (20170076337), Bagarella et al. (20120059759) disclose fundraising systems that are considered relevant to the disclosed and claimed invention.  
Moumneh (20150017611) teaches that creators of fundraising campaigns can be rewarded, see paragraph 128.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687